DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/08/2022 has been entered.
Claim Status
2.	Claims 1-4, 18-19, 23, 25, 27-31, 33, 35, 39-43 are currently pending
Claims 5-17, 20, 22, 24, 26, 32, 34, 36-38, are cancelled
Reply to Arguments
3.	Applicant’s arguments with respect to claims Applicant’s arguments with respect to the rejection(s) of claims 1-4, 18-19, 23, 25, 27-31, 33, 35, 39-43 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103

	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	Claims 1-4, 18-19, 23, 31, 33, 35, 39-43 are rejected under 35 U.S.C. 103 as being obvious over Kai Zhang et al., (hereinafter Zhang) (WO 2019070683),  Guillaume Laroche et al., (hereinafter Laroche) (GB 2579763A) with a priority date of 21/09/2018, and Shan Liu et al., (hereinafter Liu) (US 2020/0260111) in view of Feng Zou et al., (hereinafter Zou) (US 2017/0332095).
Re Claim 1. (Currently Amended) Zhang discloses, a method, comprising: 
determining a first CABAC context (performing CABAC and assigning a context within a context model i.e., a first context model, Par.[0079]) , the first CABAC context being used for encoding (in inter mode AF_INTER mode a first affine flag is signaled in the bitstream, Par.[0042), the inter mode being a mode wherein a motion vector difference with a motion predictor is coded (where for the affine inter mode two motion vector difference MVD syntaxes are coded for each prediction, Par.[0048])
determining a second CABAC context (performing CABAC and assigning a context within a context model i.e., a second context model, according to Par.[0079]), the second CABAC context being used for encoding (the said second context mode being applied as an affine merge mode, Par.[0045],[0046] Fig.4A, 4B, AF_MERGE mode a second flag is signaled in the bitstream Par.[0047]), the merge mode being a mode wherein the motion vector difference is inferred to be zero (where the merge mode is conditioned by having vector difference being zero, MVD is zero for equal vector values e.g., in skip mode Par.[0031])
wherein: 
the first CABAC context corresponds to a first CABAC probability model (e.g., the first CABAC context corresponding to a first probability model, i.e., the VD model, assigning a context within the context model to the symbol to be transmitted according to the first probability model determined and based on the context assigned to the symbol, Par.[0079]); and 
the second CABAC context corresponds to a second CABAC probability model different from the first CABAC probability model (and where e.g., second CABAC context corresponding to a second probability model i.e., merge mode, corresponding to a probability model, assigning a context within the context model to the symbol to be transmitted according to the first probability model determined and based on the context assigned to the symbol, Par.[0079]); 
determining the first CABAC context and the second CABAC context use a first CABAC context derivation (being understood that the second affine merge CABAC context represented by the affine merge mode is derived from a condition set at the first CABAC context based on MVD model, where the MVD vectors difference is zero, MVD is zero for equal vector values e.g., as specified at skip mode Par.[0031]); and 
encoding video data based on the first CABAC context and the first CABAC probability model during the inter mode and based on the second CABAC context and the second CABAC probability model during the merge mode (encoding at element 20 Fig.7, the video data according to the first MVD model or the second affine merge model as above signaled in the bitstream, Par.[0057], according to the syntax elements processing of the blocks, Par.[0061],[0062]).
Laroche, is identified to expressly teach the amended limitations,
determining a first CABAC context, the first CABAC context being used for encoding a first flag indicating use of an affine motion model in an inter mode, the inter mode being a mode wherein a motion vector difference with a motion predictor is coded (within a first CABAC context used at encoding a video signal, generating a flag 1203 for an motion vector difference MVD coded at module 405 Pg.20 Lin.15-18, 25-27, as part of a merge inter-prediction process per Fig.12 are established at Sec.(57)); 
determining a second CABAC context, the second CABAC context being used for encoding a second flag indicating use of the affine motion model in a merge mode, the merge mode being a mode wherein the motion vector difference is inferred to be zero (according to a second CABAC context a second affine flag is generated at step 1206, Fig.12, merge/affine modes is established at Sec.(57) and the second flag for affine in Fig.12, Pg.41-44 and where the MVD=0 per skip mode 1202 being YES); 
wherein: 
the first CABAC context corresponds to a first CABAC probability model (where it is taught that the binarization scheme in CABAC, i.e., the first context, are adapted to the model-probability distribution corresponding to the prediction mode e.g., for first MVD model Pg.23 Lin 1-8); and 
the second CABAC context corresponds to a second CABAC probability model different from the first CABAC probability model (the second CABAC context corresponding to a different model than the first MVD merge mode as first CABAC index step 1208 indicating the merge mode, Fig.12); 
determining the first CABAC context and the second CABAC context use a first CABAC context derivation (second CABAC index step 1207 indicating the affine mode, Fig.12); and 
encoding video data based on the first CABAC context and the first CABAC probability model during the inter mode and based on the second CABAC context and the second CABAC probability model during the merge mode (encoding per Sec.(57) the video data according the first and second CABAC contexts at step 1209 Fig.12).
Similarly the art to Liu discloses encoding the video data based on a first and second flags corresponding to the first and second CABAC context models where the applied coding modes are different (describing in detail the first and second flags and the at least two CABAC contexts Par.[0052]-[0055] and Tables 4 and 5).
The art to Zou teaches this limitation where, the merge mode being a mode wherein the motion vector difference is inferred to be zero (Par.[0131]-[0132] obviates that in merge mode MVD is inferred zero, Par.[0163]),
The ordinary skilled in the art would have found obvious before the effective filing date of the invention, to associate the common coding mode of signaling a first and a second flag in order to identify two or more CABAC coding contexts using two or more affine prediction types, where both arts to Zhang improving processing efficiency, Abstract, along with Laroche and Liu, seeking the advantage of reducing the complexity of the merge index decoding for a higher coding efficiency (Laroche: Pg.33 Lin.30-32) along with the art to Zou expressly obviating motion vector difference being zero in merge mode, hence deeming the combination predictable in terms of the disclosed claimed matter.
   
Re Claim 2. (Currently Amended) This claim represents the apparatus for encoding video data implementing each and every limiting steps by at least one processor (Laroche: an encoder at Sec.(57), Fig.17 Pg.15 Lin.27-28 and processing elements at Pg.13 Lin.24-26) in the same order as the method claim 1, hence it is rejected on the same evidentiary probe mutatis mutandis.
 
  Re Claim 3. (Currently Amended) This claim represents the method for decoding video data performing each and every limiting steps at the prediction loop of the coding device (Laroche: a decoder at Sec.(57), Pg.16 Lin.5, or Pg.21 Lin.1-3) in the same order of the method claim 1, hence it is rejected on the same evidentiary probe mutatis mutandis.  

Re Claim 4. (Currently Amended) This claim represents the apparatus for decoding video data implementing each and every limiting steps at the prediction loop of the coding device (Laroche: a decoder at Sec.(57), Pg.16 Lin.5, or Pg.21 Lin.1-3) in the same order of the method claim 1, hence it is rejected on the same evidentiary probe mutatis mutandis.

5-17. (Canceled)  
  
Re Claim 18. (Previously Presented) Zhang, Laroche, Liu and Zou disclose, the e apparatus of claim 4, 
Laroche teaches about, wherein the affine inter mode comprises an AMVP mode (the AMVP mode Pag.24 Lin.25-27) and the second merge mode comprises one of merge, SbTMVP, mmvd, or DMVR (and an alternative sub-block (Sb) temporal motion vector TMVP, Pg.1 Lin.22-30, Pg.28 Lin.27-32 Fig.6).

Re Claim 19. (Previously Presented) Zhang, Laroche, Liu and Zou disclose, the apparatus of claim 18, 
Laroche teaches about, wherein determining the first or second CABAC context does not consider spatial affine neighbors (the merge/affine modes are implicitly considered inter-predictive based on MV compensation mode, thus temporal not spatial per Fig.15, Pg.1 at least at Lin.22-28). 20. (Canceled)  

Re Claim 21. (Previously Presented) Zhang, Laroche, Liu and Zou disclose, the apparatus of claim 19, 
Laroche teaches about, wherein the first or second CABAC context has only one context (the first or second CABAC contexts are shared among the bits, and are defined by only one context, Pg.34 Lin.6-10).  

22. (Canceled)  

Re Claim 23. (Previously Presented) Zhang, Laroche, Liu and Zou disclose, the apparatus of claim 4, 
Laroche teaches about, wherein determining the first or second CABAC context is based only on the availability or not of spatial neighbors (the CABAC context is based on the availability of spatial neighbors Fig.8 Pg.27 at least Lin.3-7).wherein determining the first or second CABAC context is based only on the availability or not of spatial neighbors.  

24. (Canceled) 

Re Claim 31. (Previously Presented) Zhang, Laroche, Liu and Zou disclose, the apparatus of claim 30, 
Laroche teaches about, wherein determining the first or second CABAC context comprises: inter neighbors are available or[[OR]] an inter reference picture is available with reference picture index 0 (the same context may be applied to the first or second CABAC as the inter reference picture of index=0 is available, and inter-predicted Pg.1 Lin.22-26, Pg. 21 Lin.1-3, Lin.29-31). 
Per Liu teachings at, (Par.0086]).  

32. (Canceled)  

Re Claim 33. (Previously Presented) This claim represents the non-transitory computer readable medium storing executable program instructions to cause a computer executing the instructions to perform a method according claim 3, hence it is rejected on the same evidentiary probe mutatis mutandis.    

34. (Canceled)  

Re Claim 35. (Previously Presented) Zhang, Laroche, Liu and Zou disclose, a device comprising: an apparatus according to claim 4; and 
Laroche teaches about, at least one of (i) an antenna configured to receive a signal, the signal including data representative of the video data (a wireless interface implying an antenna, Fig.20 Pg.47 Lin.14), 
(ii) a band limiter configured to limit the received signal to a band of frequencies that includes the data representative of the video data (Pg.20 Lin.24-27), and 
(iii) a display configured to display an image from the video data (these limitations are considered part of the broadcast system working in WAN, LAN, Wi-Fi/802.11a, b, c requiring an antenna, having bandwidth control through compression techniques and a display for the decoded media, per Fig.2 Pg.17 Lin.7-29).  

36.-38. (Cancelled)  
  
Re Claim 39. (Previously Presented) Zhang, Laroche, Liu and Zou disclose, the method of claim 1, 
Laroche teaches, the wherein the affine motion model indicated by the first flag or the second flag uses six CABAC contexts (Pg. 36 Table at Lin.10-26, Pg.37 and Table and Pg.38 Table Lin.1-27 and Lin.1-26).

Re Claim 40. (Previously Presented) Zhang, Laroche, Liu and Zou disclose, the method of claim 1, 
Laroche teaches, wherein determining the first CABAC context and determining the second CABAC context consider spatial affine neighbors (Fig.6a-6B, Pg.24 Lin. 28, Fig.7 Pg.25 Lin.14-23, Pg.26 Lin.1-10, or block 1912 Fig.16 ). 

Re Claim 41. (Previously Presented) Zhang, Laroche, Liu and Zou disclose, the method of claim 1, 
Liu teaches, wherein the affine motion model is encoded independently in the inter mode and in the merge mode (Par.[0014]).    

Re Claim 42. (Previously Presented) Zhang, Laroche, Liu and Zou disclose, the apparatus of claim 4, 
Laroche teaches, the wherein the affine motion model indicated by the first flag or the second flag uses six CABAC contexts (Pg. 36 Table at Lin.10-26, Pg.37 and Table and Pg.38 Table Lin.1-27 and Lin.1-26).

Re Claim 43. (Previously Presented) Zhang, Laroche, Liu and Zou disclose, the apparatus of claim 4, 
Liu teaches, wherein the affine motion model is encoded independently in the inter mode and in the merge mode (Par.[0014]).
 
5.	Claims 25 and 27-30, are rejected under 35 U.S.C. 103 as being obvious over Zhang, Laroche, Liu and Zou in view of Jin-Ho Lee et al., (hereinafter ) (WO 2018174618 A1).

Re Claim 25. (Previously Presented) Zhang, Laroche, Liu and Zou disclose, the apparatus of claim 4, Laroche teaches about, further comprising constructing a virtual affine candidate to be considered when determining the first or second CABAC context (considering the pred_mode syntax element as indicating the prediction mode, and establishing the inter-mode when the coding unit CU, skip flag is enabled, thus constructing the “virtual affine” mode Pg.30 Lin.30-32 and Pg.31 Lin.1-4 and steps 1202 – 1211- 1212 – 1203, 1205, 1206 if the affine flag is decoded, per Fig.12).
Specifically, the art to Lee is expressly directed to generating the merge candidate as a virtual affine block used in selecting one or more prediction blocks (as cited from Pg.59; “In one embodiment, the merge candidate may be a block generated based on blocks at locations specified with respect to the target block. Alternatively, the merge candidate may be a virtual block or derived block that is determined based on blocks at locations specified for the target block. Alternatively, the above virtual block or derived block may be regarded as a reference block.”, and at  Pg.61; “In addition, one or more motion vectors of one or more adjacent blocks may be considered to be used to select one or more prediction modes of the plurality of prediction modes. In other words, the merge candidate may be a virtual block or derived block for defining a motion vector used to select one or more prediction modes. In addition, the motion vector of the merge candidate may be regarded as a motion vector calculated, determined or derived based on one or more motion vectors of one or more adjacent blocks.”).
The ordinary skilled would have combine the inferred affine virtual block generation in Zhang, Laroche, Liu and Zou with the specific generation of such candidate block teachings in Lee, to obtain the advantage of a prediction mode that may be selected from the plurality of prediction modes based on the difference between the specified Picture Order Count (POCs).  
26. (Canceled)  

Re Claim 27. (Previously Presented) Zhang, Laroche, Liu and Zou in view of Lee disclose, the apparatus of claim 25, 
Laroche teaches about, wherein constructing the virtual affine candidate is based on neighbor CUs coded in inter mode (per Fig.12 the neighboring CUs are coded in inter-mode, as identified at steps 1301-1308 to 1314 in Fig.13, Pg.31 Lin.18-25 etc.).
Also Lee teaching about constructing the virtual affine candidate (Pg.59, 61).  

Re Claim 28. (Previously Presented) Zhang, Laroche, Liu and Zou in view of Lee disclose, the apparatus of claim 27, 
Laroche teaches about, wherein the first or second CABAC context will comprise one of: 0 if no inter neighbors are available; 1 if inter neighbors are available but no affine neighbors; and 2 if affine neighbors are available (alternatives to the CABAC context are defined at Pg.41 Lin.25-32, etc.).    

Re Claim 29. (Previously Presented) Zhang, Laroche, Liu and Zou in view of Lee disclose, the apparatus of claim 18, 
Laroche teaches about, further comprising considering an existence of a reference picture that is an inter picture for enabling creation of a virtual temporal candidate (similarly the reference frame i.e., picture sent as a temporal reference frame, used in the ATMVP as inter-predicted Pg.1 Lin.22-26, Pg. 21 Lin.1-3, Lin.29-31).
Also Lee is teaching about constructing the virtual affine candidate (Pg.59, 61).

Re Claim 30. (Previously Presented) Zhang, Laroche, Liu and Zou in view of Lee disclose, the apparatus of claim 29, 
Laroche teaches about, wherein the virtual temporal candidate can be constructed from temporal collocated CUs that are coded in inter mode (the temporal candidate being selected per step 1325 in Fig.13, or Fig.16 step 1926 for collocated blocks, Pg.1 Lin.22-26). 
Lee teaches about constructing the virtual affine candidate (Pg.59, 61).

Conclusion
6.  	 The prior art made of record and not relied upon, is considered pertinent to applicant's disclosure. See PTO-892 form. Applicant is required under 37 C.F.R.  1.111(c) to consider these references when responding to this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DRAMOS . KALAPODAS
Primary Examiner
Art Unit 2487



/DRAMOS KALAPODAS/